Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities: 
	Regarding claim 7, the phrase “wherein said fork portion which engages on” must be changed to “wherein said fork portion engages on”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the path" in lines15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are rejected because they depend from claim 1.
Claim 6 recites the limitation "the entrance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the collection means" in lines15-16.  There is insufficient antecedent basis for this limitation in the claim.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Response to Amendment
Applicant’s submission of response was received on 12/17/2021.  Presently claims 1 and 4-13 are pending. Claims 2-3 have been canceled 
Response to Arguments
Applicant’s arguments with respect to claim 1 “ in view of the prior art of Merelli (US20160143481A1)” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments filed 12/17/2021 with respect Claim Rejections - 35 USC § 102 in view of the prior art of Alfredo (WO2015006244A1) have been fully considered but they are not persuasive.

Applicant argued that “the hole in the housing H forms significant gaps around the front arm system 40, 40'. Clearly, fallen ground coffee could readily enter the device through this opening. Accordingly, the housing H is not a means of protecting which diverts ground coffee from entering the device as in Applicant's invention”.

In response to this argument, the prior art of Alfredo clearly and explicitly disclose in specification page 14 lines 22-23:  the scale system is preferably protected by an outside shell (housing); the housing (H) is covering the front side (page 25 lines 11-20 and figs.10-12).
Accordingly, this argument is not persuasive.

Applicant argued that “the means of protecting is "joined to the block", where the block "discharges the weight from the support to the weighing device". In the outstanding rejection, the Examiner contends that the stationary arms 14 are analogous to the recited "block". However, the stationary arms 14, the fork plate 12, and the front arm system 40, 40' are independent of the housing H. The latter has distinct openings through which the former passes so as to engage the portafilter. Clearly, the housing H is not "joined to the block" as required by Applicant's claim 1.”

In response to this argument, the Examiner read the elements (fig.13 :( 32)) as a block, and the housing (H) is joined to the element (32) (fig.10).
Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Alfredo (WO2015006244A1) does not disclose the amended claim 1.

In response to this argument, Alfredo disclose coffee grinder-doser (abstract) comprising
a grinder-doser body (fig.1: the body of the grinder (1)),
a containment compartment which contains an electric motor and at least a coffee grinder operatively connected to said electric motor, configured to grind coffee beans into grounds (page 16 lines 10-11, page 20 lines 8-10, claim 18 and fig.2: grinder (1), the grinder inherent operates by electrical motor),
a conveyor (fig.1: (2)) of said ground coffee,
a support (page 21 lines 10-14 and lines 23-26; figs.3 and 12-15: (12)) for a container (fig.1: basket (PB)) suitable to receive the ground coffee from an output of said conveyor (page 18 lines 16-19 and page 20 lines 24-26), 
the support (figs.3 and 12-15: (12)) being mechanically connected to a weighing device (figs.13-14: (24)) (page 23 lines 3-7) by pulley means (fig.13: (32) and (14)) (page 22 lines 26-32), 
the weighing device (figs.13-14: (24)) being placed inside a hollow body (figs.10 and12: cover plate (CP)) (page 25 lines 11-20), wherein

the grinder-doser comprises means of protecting (page 14 lines 22-23; page 25 lines 11-13 and fig.12: housing (H)) joined to the block (fig.13: (32)) joined to the block in order to divert the ground coffee from the front opening and/or to increase the path of the ground coffee to enter the hollow body through the front opening (page 25 lines 11-20; fig.1);
 	wherein the means of protecting comprise a sloping portion (see fig.12 below) disposed on the block (fig.10)) having a pair of layers (see fig.12 below) symmetrically arranged with respect to the front opening (see fig.12 below) and configured to convey the ground coffee into a position offset relative to the front opening; and 
wherein the means of protecting further comprises an upper casing (fig.12: (12)) having a horizontal portion (fig.12: the top surface of the element (12) is horizontal) which extends over the weighing device and a fork portion (fig.12: (14)) which extends perpendicularly downward from the horizontal portion to engage upon and cover a raised portion of the block (figs.12 and 13:(32)).
Accordingly, this argument is not persuasive.





    PNG
    media_image1.png
    854
    775
    media_image1.png
    Greyscale








 
	

 










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Alfredo (WO2015006244A1).
Regarding claim 1, Alfredo disclose coffee grinder-doser (abstract) comprising
a grinder-doser body (fig.1: the body of the grinder (1)),
a containment compartment which contains an electric motor and at least a coffee grinder operatively connected to said electric motor, configured to grind coffee beans into grounds (page 16 lines 10-11, page 20 lines 8-10, claim 18 and fig.2: grinder (1), the grinder inherent operates by electrical motor),
a conveyor (fig.1: (2)) of said ground coffee,
a support (page 21 lines 10-14 and lines 23-26; figs.3 and 12-15: (12)) for a container (fig.1: basket (PB)) suitable to receive the ground coffee from an output of said conveyor (page 18 lines 16-19 and page 20 lines 24-26), 

the weighing device (figs.13-14: (24)) being placed inside a hollow body (figs.10 and12: cover plate (CP)) (page 25 lines 11-20), wherein
the pulley means comprise a block (fig.13: (32)) which discharges the weight from the support (figs.12-15: (12))  to the weighing device (page 24 lines 6-9) , said block (fig.13: (32)) crossing a front opening of the hollow body (see fig.12 above and fig.10), and
the grinder-doser comprises means of protecting (page 14 lines 22-23; page 25 lines 11-13 and fig.12: housing (H)) joined to the block (fig.13: (32)) joined to the block in order to divert the ground coffee from the front opening and/or to increase the path of the ground coffee to enter the hollow body through the front opening (page 25 lines 11-20; fig.1);
 	wherein the means of protecting comprise a sloping portion (see fig.12 above) disposed on the block (fig.10)) having a pair of layers (see fig.12 above) symmetrically arranged with respect to the front opening (see fig.12 above) and configured to convey the ground coffee into a position offset relative to the front opening; and 
wherein the means of protecting further comprises an upper casing (fig.12: (12)) having a horizontal portion (fig.12: the top surface of the element (12) is horizontal) which extends over the weighing device and a fork portion (fig.12: (14)) which extends perpendicularly downward from the horizontal portion to engage upon and cover a raised portion of the block (see fig.13 below)

Regarding claim 4, Alfredo disclose wherein the raised portion (see fig.13 below) is disposed with respect to an upper input edge of the front opening (see fig.12 above), said raised portion being contained inside the hollow body (fig.10).

Regarding claim 5, Alfredo disclose wherein said raised portion comprises a ramp and/or a step (see fig.13 below).

Regarding claim 6, Alfredo disclose wherein, at the entrance of the block through the front opening, the protection means comprise the upper casing (fig.12: (12)) that covers the block at least near the front opening (fig.10).

Regarding claim 7, Alfredo disclose wherein the fork portion (figs.12-13: (14)) which engages on and embraces said block (figs.10-12: the fork portion engages on and embraces the block (32) and (14)).

Regarding claim 8, Alfredo disclose wherein the raised portion (see fig.13 below) is disposed with respect to an upper input edge of the front opening (see fig.12 above), said raised portion being contained inside the hollow body (fig.10), and wherein the fork portion (figs.12-13: (14)) engages on and covers the raised portion of the block (see fig.13 below).

Regarding claim 9, Alfredo disclose the block has an undercut portion curving inwards (see fig.13 below) towards a centerline of said block, with respect to a cross-section plane perpendicular to said centerline plane.

    PNG
    media_image2.png
    886
    713
    media_image2.png
    Greyscale




































Regarding claim 10, Alfredo disclose wherein said undercut portion is coupled, according to a shaped coupling, with an abutment made inside the hollow body (figs.10 and 12: the element (32) is coupled and engaged the hollow body (CP)).

Regarding claim 11, Alfredo disclose wherein the block has a lower appendage (see fig.13 above) which extends below a lower input edge of said front opening (see fig.12 above).

Regarding claim 12, Alfredo disclose wherein the weighing device is a load cell device (abstract).

Regarding claim 13, Alfredo disclose wherein said raised portion comprises a ramp and/or a step (see fig.12 above).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753